                   UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

UNITED STATES OF AMERICA

VS.                                           CASE NO: 6:95-cr-179-Orl-22DCI

CLORETHA LAVERN WHITE
F/K/A Cloretha White Peak


                                      ORDER

      This cause comes before the Court on the Motion to Reduce Sentence

Pursuant to 18 U.S.C. § 3582(c)(1)(A) filed by Defendant Cloretha LaVern White,

formerly known as Cloretha White Peak. (Doc. 512). The Government has filed a

Response in Opposition (Doc. 519) and Defendant has filed a Reply in Support

(Doc. 522); thus, the Motion is ripe for review. For the following reasons, the Motion

will be denied.

                                I. BACKGROUND

      On December 14, 1995, Defendant was convicted by a jury of: (1) conspiring

to commit carjacking, to use and carry a firearm during and in relation to a crime of

violence, to obstruct commerce by robbery, to transport stolen goods in interstate

commerce, and to possess with intent to distribute cocaine (Count One);

(2) carjacking resulting in death (Count Six); (3) use of a firearm during a crime of

violence (Count Seven); (4) obstruction of commerce by robbery (Count Eight);

(5) use of a firearm during a crime of violence (Count Nine); and (6) interstate
transportation of stolen goods (Count Thirteen). (Docs. 161, 189). When she was

twenty-three years old, Defendant was sentenced to life imprisonment plus twenty-

five years. (Doc. 182; Doc. 189 at 2). Defendant is now forty-nine years old, and she

has been incarcerated for more than twenty-five years. (Doc. 512 at 1; Doc. 519 at

3). Defendant has no projected release date because she is serving a life sentence.

(Doc. 519 at 3).

      In her Motion, Defendant requests that the Court reduce her sentence to time

served pursuant to 18 U.S.C. § 3582(c)(1)(A). (Doc. 512). Defendant asserts that

extraordinary and compelling reasons exist “because [Defendant] suffers from

medical conditions that increase her risk of severe illness from COVID-19, she has

demonstrated extraordinary rehabilitation in her more than 25 years of incarceration,

and she would receive a shorter sentence had she been sentenced today.” (Id. at 1).

In its Response, the Government asserts that Defendant has not identified

extraordinary and compelling reasons for compassionate release and that the Court

should reject Defendant’s Motion because the § 3553(a) factors do not warrant

release and Defendant would pose a danger to public safety if released. (Doc. 519).

                             II. LEGAL STANDARD

      The compassionate release statute, as amended by the First Step Act of 2018,

outlines the factors that must be considered before a court may grant

compassionate release:

      [T]he court, upon motion of the Director of the Bureau of Prisons, or
      upon motion of the defendant after the defendant has fully exhausted
                                        -2-
       all administrative rights . . . may reduce the term of imprisonment . . .
       after considering the factors set forth in section 3553(a) to the extent
       that they are applicable, if it finds that . . . extraordinary and compelling
       reasons warrant such a reduction . . . and that such a reduction is
       consistent with applicable policy statements issued by the Sentencing
       Commission[.]

18 U.S.C. § 3582(c)(1)(A).

       Before the court may modify a defendant’s sentence, it must: (1) determine

that the defendant has fully exhausted all administrative rights; (2) find that

extraordinary and compelling reasons—as defined in the Sentencing Commission’s

policy statement—warrant the reduction; and (3) consider the § 3553(a) factors. Id.;

see United States v. Bryant, 996 F.3d 1243 (11th Cir. 2021); United States v.

Johnson, No. 20-14098, _ F. App’x _, 2021 WL 2391581, at *1 (11th Cir. June 11,

2021) (citing Bryant, 996 F.3d at 1262–64).1 The defendant “bears the burden of

proving entitlement to relief” under § 3582(c)(1)(A). United States v. Kannell, 834

F. App’x 566, 567 (11th Cir. 2021) (citation omitted).

       The applicable policy statement for 18 U.S.C. § 3582(c)(1)(A) is found in

U.S.S.G. § 1B1.13. See Bryant, 996 F.3d at 1248. To apply U.S.S.G. § 1B1.13, “a

court simply considers a defendant’s specific circumstances, decides if [she] is

dangerous,2 and determines if [her] circumstances meet any of the four reasons that




       1
          Unpublished opinions of the Eleventh Circuit constitute persuasive, and not binding,
authority. See 11th Cir. R. 36-2 and I.O.P. 6.
        2
          More specifically, the court must determine that the “defendant is not a danger to the
safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G.
§ 1B1.13(2).
                                               -3-
could make [her] eligible for a reduction.” Id. at 1254. If the court determines that

the defendant is not dangerous and her circumstances fit into an approved category,

then the defendant “is eligible, and the court moves on to consider the [§] 3553(a)

factors in evaluating whether a reduction should be granted.” Id.

      The commentary to U.S.S.G. § 1B1.13 identifies the four circumstances that

could make a defendant eligible for a reduction; in other words, “the four categories

of extraordinary and compelling reasons, one of which the defendant must fit to be

eligible for relief.” Id. In discussing the four circumstances, the commentary states:

      (A) Medical Condition of the Defendant.

             (i)    The defendant is suffering from a terminal illness (i.e., a
                    serious and advanced illness with an end of life trajectory).
                    A specific prognosis of life expectancy (i.e., a probability
                    of death within a specific time period) is not required.
                    Examples include metastatic solid-tumor cancer,
                    amyotrophic lateral sclerosis (ALS), end-stage organ
                    disease, and advanced dementia.

             (ii)   The defendant is—

                    (I)    suffering from a serious physical or medical
                           condition,

                    (II)   suffering from a serious functional or cognitive
                           impairment, or

                    (III) experiencing deteriorating physical or mental health
                          because of the aging process, that substantially
                          diminishes the ability of the defendant to provide
                          self-care within the environment of a correctional
                          facility and from which he or she is not expected to
                          recover.

      (B) Age of the Defendant. The defendant
                                         -4-
              (i) is at least 65 years old;

              (ii) is experiencing a serious deterioration in physical or mental
              health because of the aging process; and

              (iii) has served at least 10 years or 75 percent of his or her term
              of imprisonment, whichever is less.

       (C) Family Circumstances.

              (i) The death or incapacitation of the caregiver of the defendant’s
              minor child or minor children.

              (ii) The incapacitation of the defendant’s spouse or registered
              partner when the defendant would be the only available caregiver
              for the spouse or registered partner.

       (D) As determined by the Director of the [BOP], there exists in the
       defendant’s case an extraordinary and compelling reason other than, or
       in combination with, the reasons described in subdivisions (A) through
       (C).3

U.S.S.G. § 1B1.13, cmt. n.1.

       If the court finds that the defendant is not dangerous and that extraordinary

and compelling reasons exist, the court must consider whether the § 3553(a) factors

weigh in favor of release. Specifically, the court must consider: “the nature and

circumstances of the offense; the history and characteristics of the defendant; the

need for the sentence imposed to reflect the seriousness of the offense, to promote

respect for the law, to provide just punishment for the offense, to afford adequate



3
  The commentary additionally states: “Pursuant to 28 U.S.C. § 994(t), rehabilitation of the
defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy
statement.” U.S.S.G. § 1B1.13, cmt. n.3.
                                               -5-
deterrence to criminal conduct, and to protect the public from further crimes of the

defendant.” United States v. Laureti, No. 20-10994, _ F. App’x _, 2021 WL

2396205, at *1 (11th Cir. June 11, 2021) (citing 18 U.S.C. § 3553(a)(1)–(2)).

                                     III. ANALYSIS

   A. Exhaustion of Administrative Rights

       As an initial matter, Defendant has exhausted her administrative rights; thus,

the Court may consider Defendant’s Motion on the merits.4 (Doc. 512-2); 18 U.S.C.

§ 3582(c)(1)(A); see United States v. Harris, 989 F.3d 908, 910–11 (11th Cir. 2021).

   B. U.S.S.G. § 1B1.13

       In her Motion, Defendant asserts that her rehabilitation, medical condition,

and the severity of her sentence constitute extraordinary and compelling reasons for

compassionate release. (See Doc. 512 at 11-23). Specifically, Defendant states:

             The Court should exercise its independent authority to conclude
       what circumstances are extraordinary and compelling and find that
       Ms. White’s rehabilitation and medical conditions, as well as a recent
       change that would reduce her § 924 sentences, are extraordinary and
       compelling circumstances warranting a reduction in sentence to time
       served. In addition to making a finding based on its [independent]
       authority, the Court should also conclude that Ms. White’s medical
       conditions are an extraordinary and compelling reason under USSG
       § 1B1.13 app. n.1(A).

(Id. at 11 (footnote omitted)).

       In United States v. Bryant, 996 F.3d 1243 (11th Cir. 2021), the Eleventh


       4
         On June 11, 2020, Defendant submitted a request for relief entitled “Extraordinary and
Compelling Reasons for Mercy (Compassionate Release/Reduction of Sentence),” which was
denied by the Warden on September 23, 2020. (Doc. 512-2; see Doc. 512 at 4; Doc. 519 at 8).
                                           -6-
Circuit    held     that   “1B1.13       is   an    applicable      policy     statement     for

all [§] 3582(c)(1)(A) motions, and Application Note 1(D) does not grant discretion

to courts to develop ‘other reasons’ that might justify a reduction in a defendant’s

sentence.” Id. at 1248. The court specifically rejected the defendant’s argument that

“his situation presented extraordinary and compelling reasons warranting a

reduction” due to the facts that: “(1) he would not be subject to a 25-year mandatory

minimum if he were sentenced today; (2) he received a higher sentence than some

of his coconspirators because he chose to go to trial; and (3) he has a good record of

rehabilitation in prison.”5 Id. at 1250–51.

       Based on the Eleventh Circuit’s ruling in Bryant, the Court has no independent

authority to consider “extraordinary and compelling circumstances” that do not fall

within the four circumstances delineated in the commentary to § 1B1.13. While the

Court commends Defendant’s commitment to rehabilitation, the Court cannot

determine that a defendant’s rehabilitation or a statutory change constitutes an

extraordinary and compelling reason for relief. See Bryant, 996 F.3d at 1265

(“Because Bryant’s motion does not fall within any of the reasons that 1B1.13

identifies as ‘extraordinary and compelling,’ the district court correctly denied his

motion for a reduction of his sentence.”); United States v. Griffin, No. 20-12215,


5
  The defendant’s first argument related to the First Step Act of 2018’s nonretroactive change to
18 U.S.C. § 924(c)’s stacking provision. See Bryant, 996 F.3d at 1267 (Martin, J., dissenting)
(“First, Mr. Bryant argued that if he were sentenced today, his sentence would be considerably
shorter because the First Step Act did away with the long consecutive sentence for
stacked § 924(c) charges and specified that ‘stacking’ would not be allowed in cases like his.”).
                                               -7-
_ F. App’x _, 2021 WL 2179331 (11th Cir. May 28, 2021) (citing Bryant, 996 F.3d

1243) (finding that the defendant’s argument, “anything can be considered as

extraordinary and compelling reasons to justify a sentence reduction[,] . . . is

foreclosed by [Eleventh Circuit] precedent.” (internal quotation marks omitted)).

      Alternatively, the Court may consider whether Defendant’s medical condition

is an extraordinary and compelling reason for compassionate release pursuant to

Application Note 1(A). Upon review of Defendant’s Motion, the Court finds that

Defendant has not met her burden of establishing that her medical condition

constitutes an extraordinary and compelling reason for compassionate release. The

illustrations of medical conditions that qualify as extraordinary and compelling

circumstances are illnesses which are terminal, such as “metastatic solid-tumor

cancer” and “end-stage organ disease.” U.S.S.G. § 1B1.13, cmt. n.1(A)(i).

       In her Supplemental Motion, Defendant states that she suffers from obesity

and hypertension, and in her initial motion, Defendant lists her health conditions as:

“Iron deficiency (Anemia), Pre-Hypertension, Meniere’s Disease, Uterine Fibroids,

Degenerative [Tendinopathy], and Eczema.” (Doc. 512 at 18-23; Doc. 506 at 12).

The Court notes that CDC guidance states that people who are obese are at an

increased risk of severe illness if they contract COVID-19 and that people with

hypertension might be at an increased risk. People with Certain Medical Conditions,

Centers for Disease Control and Prevention, https://www.cdc.gov/coronavirus/2019



                                         -8-
-ncov/need-extra-precautions/people-with-medical-conditions.html (last visited

June 23, 2021) (discussed in Harris, 989 F.3d at 912). However, Defendant’s health

conditions are not “advanced illness[es] with an end of life trajectory,” and

Defendant has not established that she is incapable of caring for herself. See Harris,

989 F.3d at 912; United States v. Signore, No. 20-13768, _ F. App’x _, 2021 WL

2551290, at *3 (11th Cir. June 22, 2021) (“Although [the defendant] suffers from

hypertension and high blood pressure, those medical problems do not establish

eligibility for a reduced sentence, even considering the COVID-19 pandemic.”);

United States v. Johnson, No. 3:19-cr-136-MMH-MCR, 2021 WL 2337847, at *1

(M.D. Fla. June 8, 2021) (“Indeed, other courts have concluded that obesity, even

when combined with the Covid-19 pandemic, is not a basis for a sentence reduction

under § 3582(c)(1)(A).”).

   Thus, Defendant has not demonstrated that her medical condition constitutes an

extraordinary and compelling reason for compassionate release.

   C. 18 U.S.C. § 3553(a)

      Even if Defendant had presented an extraordinary and compelling reason for

relief, the applicable § 3553(a) factors would not weigh in favor of compassionate

release in her case. While the Court recognizes Defendant’s rehabilitation efforts

since her incarceration, the Court cannot overlook the violent nature of Defendant’s

crimes and the fact that she was involved in a carjacking which resulted in death.

(See Doc. 505 at 2-3). Specifically, Defendant and her co-defendants committed

                                         -9-
multiple crimes in a short period of time, including: one attempted carjacking where

Defendant threatened the driver with a gun; one carjacking where the driver was

killed by a co-defendant after Defendant handed her a gun; one armed robbery of a

jewelry store where Defendant drove the getaway car (which was the vehicle she

and her co-defendants had previously carjacked); and one armed robbery of a

different jewelry store where Defendant pointed a gun at the store employees. (Id.).

Considering the nature of Defendant’s crimes and her level of involvement,

Defendant’s sentence reflects the seriousness of her offenses, deters criminal

conduct, protects the public, and serves as a just punishment. See United States v.

Morman, No. 20-13488, _ F. App’x _, 2021 WL 1831810 (11th Cir. May 7, 2021)

(affirming the district court’s denial of compassionate release where the defendant

had committed violent crimes); United States v. Galvez, No. 20-13557, _ F. App’x _,

2021 WL 1574045, at *2 (11th Cir. Apr. 22, 2021) (same).

                            IV. CONCLUSION

      Based on the foregoing, it is ordered as follows:

      1. Defendant Cloretha LaVern White’s Motion for Compassionate Release

         (Doc. 512) is DENIED.

      DONE and ORDERED in Chambers, Orlando, Florida on July 2, 2021.




                                       - 10 -
Copies furnished to:

Counsel of Record
Magistrate Judge
United States Marshals Service
United States Probation Office
United States Pretrial Services




                                  - 11 -
